                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

            Ninti El Bey,             )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:19-cv-00453-GCM
                                      )
                  vs.                 )
                                      )
              Roy Cooper              )
        State of North Carolina
               Josh Stein,
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 19, 2019 Order.

                                               September 19, 2019
